UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) XQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54018 GREEN ENDEAVORS, INC. (Exact Name of Registrant as Specified in Its Charter) Utah 27-3270121 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 59 W 100 S, 2nd Floor, Salt Lake City, UT (Address of Principal Executive Offices) (Zip Code) (801) 575-8073 Registrant’s Telephone Number, including Area Code Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesNo X Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Smaller reporting companyX Non-accelerated filer (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNoX On August 20, 2013, approximately 125,193,969 shares of the registrant’s common stock, $0.0001 par value, were outstanding. GREEN ENDEAVORS, INC. AND SUBSIDIARIES INDEX PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited): 1 Condensed Consolidated Balance Sheets - March 31, 2013 and December 31, 2012 1 Condensed Consolidated Statements of Operations - Three Months Ended March 31, 2013 and 2012 2 Condensed Consolidated Statements of Cash Flows - Three Months Ended March 31, 2013 and 2012 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results ofOperations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 28 Item 4. [Reserved] 28 Item 5. Other Information 28 Item 6. Exhibits 29 Signatures 31 PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Green Endeavors, Inc. and Subsidiaries Condensed Consolidated Balance Sheets March 31, December 31, (Unaudited) Assets Current Assets: Cash $ $ Accounts receivable Inventory Prepaid expenses Total current assets Property, plant, and equipment, net of accumulated depreciation of $497,391 and $464,827, respectively Other assets Total Assets $ $ Liabilities and Stockholders’ Deficit Current Liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Due to related parties Derivative liability Current portion of notes payable Current portion of related party notes payable Current portion of capital leases payable Convertible notes payable, net of debt discount of $0 and $9,626, respectively Total current liabilities Long-Term Liabilities: Deferred rent Notes payable related party Notes payable Capital lease obligations Convertible notes payable, net of debt discount of $24,164 and $28,479, respectively Convertible debentures related party, net of debt discount of $63,654 and $66,785, respectively Convertible debentures, net of debt discount of $12,730 and $13,357, respectively Total long-term liabilities Total Liabilities Stockholders’ Deficit: Convertible supervoting preferred stock, $0.001 par value, 10,000,000 shares authorized; 10,000,000 and 10,000,000 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively; no liquidation value Convertible preferred series B stock - $0.001 par value, 2,000,000 shares authorized; 547,478 and 547,478 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively Preferred, undesignated stock - $0.001 par value 3,000,000 shares authorized; no shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively - - Common stock, $0.0001 par value, 10,000,000,000 shares authorized; 22,265,197 and 22,265,197 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively Additional paid-in capital ) ) Accumulated deficit ) ) Total stockholders’ deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Green Endeavors, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, 2013 March 31, 2012 Revenue: Services, net of discounts $ $ Product, net of discounts Total revenue Costs and expenses: Cost of services Cost of product Depreciation General and administrative Total costs and expenses Loss from operations ) ) Other income (expenses): Interest income Interest expense ) ) Interest expense, related parties ) ) Loss on default of convertible notes payable - ) Loss on derivative fair value adjustment ) ) Other income Total other expenses ) ) Net loss $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) Weighted average common shares outstanding – basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Green Endeavors, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, 2013 March 31, 2012 Cash Flows from Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation Debt discount amortization Stock-based compensation - Loss contingency - Loss on derivative liability fair value adjustment Changes in operating assets and liabilities: Accounts receivable ) ) Inventory ) Prepaid expenses Other assets ) ) Accounts payable and accrued expenses Due to related parties ) Deferred rent - Deferred revenue ) ) Net cash provided by (used in) operating activities ) Cash Flows from Investing Activities: Purchases of property, plant, and equipment ) ) Net cash used in investing activities ) ) Cash Flows from Financing Activities: Payments made on notes payable ) ) Payments made on related party notes payable ) - Payments made on capital lease obligations ) - Proceeds from issuance of notes payable Proceeds from issuance of convertible notes payable - Proceeds from exercising of stock options - Net cash provided by financing activities Increase in cash Cash at beginning of period Cash at end of period $ $ Supplemental cash flow information: Cash paid during the period for: Interest $ $ Non-cash investing and financing activities: Reduction of convertible debt due to conversions $
